                                                                                                                                R1 V'LlIVED
Pm Se Id 1Re\ 12/16) Comp Iimi Ibr Violation of Civil Rights (Prisoner)




                                        UNITED STATES DISTRICT COURT                                                        U.S. DISTRICT COURT
                                                                           for the                                        MIDDLE DISTRICT OF TENN
                                                             / (7                        }      )
                                                          Gl• J .         District of


                                                                 S166       1C       Division


                                                                                        Case No.
                                                                                 )                  (to be filled in br the C'lerk's Off ce)
                        P, k,-, S
                              Plaintiff(s)                                       )
011rite the full name of each plaintiff who is filing this comploini.            )
if the names of cull the plaintiffs connot fit in the space above,
please write "see attached" in the space and attach an additional                )
page with the full list of names.)                                               )
                                  -v-                                         )
                                                                              )

 (    t/r C/10r)   cou 17           / ~s7" i (            /U~'At 1 t/l7I'LL')
,7.   14L.                     efendant(s)                                       )
(Hlrite the full name of each defendant who is being sued. /f the                )
names of all the defendants cannot fit in the space above, please                )
write "see attached" in the space and attach an additional page
frith the f dl list of names. Do not include addresses here)



                                  COMPLAINT FOR VIOLATION OF CIVIL RIGHTS
                                              (Prisoner Complaint)


                                                                          NOTICE

     Federal Rules of Civil Procedure 5.2 addresses the privacy and security concerns resulting from public access to
     electronic court files. Under this rule, papers filed with the court should not contain: an individual's full social
     security number or full birth date; the full name of a person known to be a minor; or a complete financial account
     number. A filing may include only: the last four digits of a social security number; the year of an individual's
     birth; a minor's initials; and the last four digits of a financial account number.

     Except as noted in this form, plaintiff need not send exhibits, affidavits. grievance or witness statements; or any
     other materials to the Clerk's Office with this complaint.

     In order for your complaint to be filed, it must be accompanied by the filing fee or an application to proceed in
     forma pauperis.




                   Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 1 of 22 PageID #: 1
Pro Sc 14 IRe\ 12(16) Complatiu liar Violation of Civil R



I.         The Parties to This Complaint

           A.         The Plaintiff(s)


                      Provide the information below for each plaintiff named in the complaint. Attach additional pages if
                      needed.

                            Name
                            All other names by which
                                                                                                              /J
                            you have been known:              ✓Vl~t'`t't'1QC(~S~            r~(tv,~_~l__ ~_~~m~~~
                            ID Number
                            Current Institution               ~,2~f ~, l r` j(,t/~L' GQ7                            j~(~, /6 OX J
                            Address

                                                                                                                   37 93 -- 500 c)
                                                                            Cih                    .S/ote                Zip Code


           B.         The Defendant(s)

                      Provide the information below for each defendant named in the complaint, whether the defendant is an
                      individual, a govermnent agency, an organization, or a corporation. Make sure that the defendants)
                      listed below are identical to those contained in the above caption. For an individual defendant, include
                      the person's job or title (ifknown) and check whether you are bringing this complaint against them in their
                      individual capacity or official capacity, or both. Attach additional pages if needed.

                      Defendant No. l
                            Name
                            Job or Title (;f known)                rtSS it Grp ~ ~,r`S ,r ~'G ~ 7_ av •-~.Q               ~ . /~. s lJ~i~L~
                            Shield Number
                            Employer
                            Address

                                                                      lrs /v,~/.~                 ~N•              37~v~Y f~1f9
                                                                            Cih'                   State                 zip Code

                                                                    ndividual capacity            Official capacity


                      Defendant No. 2
                            Name
                            Job or Title (ifknown)
                            Shield Number
                                                                   -- -- —               ------             ----------------
                            Employer                               f~U<USU/~

                            Address                            ~a a
                                                             ----...-               ✓e      =
                                                                                                        Gov


                                                                            C 7n.                  Slote                 zip Code

                                                               p        lvidual capacity          Official capacity




                                                                                                                                Pase'_ or I I

                  Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 2 of 22 PageID #: 2
Pro Se 14 (Rey. 12116) Complaint for Violation of CiviI Rip fits (Prisoner)


                      Defendant No. 3
                             Name
                             Job or Title (ifknowli)
                             Shield Number
                             Employer                                                                                                                    r/ -
                             Address

                                                                                           Citl                 State              Zip Code

                                                                                  Individual capacity           fficial capacity


                      Defendant No. 4
                             Name
                             Job or Title     (ifknown)

                             Shield Number
                             Employer
                             Address

                                                                                           Ciq                                     Zip Code

                                                                              L3 i,1d'      to capacity. _..   Official capacity

           Basis for Jurisdiction

           Under 42 U.S.C. § 1983, you may sue state or local officials for the "deprivation of any rights, privileges, or
           immunities secured by the Constitution and [federal laws]." Under Bivens v. Six Unknown Named Agents of
           Federal Bureau of Narcotics, 403 U.S. 388 (1971), you may sue federal officials for the violation of certain
           constitutional rights.

           A.         Are you bringing suit against             (check all chat opptv):


                             Federal officials (a Bivens claim)

                             State or local officials (a § 1983 claim)

           B.         Section 1983 allows claims alleging the "deprivation of any rights, privileges, or immunities secured by
                      the Constitution and [federal laws]." 42 U.S.C. § 1983. If you are suing under section 1983, what
                      federal constitutional or statutory right(s) do you claim is/are being violated by state or local officials?



                   d                                                                     -Ilk

           C.         Plaintiffs suing under Bivens may only recover for the violation of certain constitutional rights. If you
                      are suing under Bivens; what constitutional right(s) do you claim is/are being violated by federal
                      officials?




                                                                                                                                          Pape 3 of II
                   Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 3 of 22 PageID #: 3
Pro Se 1.4 (Rey 12/16) Complaint I-or Violation of 06 1 Rights IPrnsoner)




           D.         Section 1983 allows defendants to be found liable only when they have acted "under color of any
                      statute, ordinance, regulation, custom, or usage, of any State or Territory or the District of Columbia."
                      42 U.S.C. § 1983. If you are suing under section 1983, explain hoer each defendant acted under color
                      of state or local law. If you are suing under Bivens, explain how each defendant acted under color of
                      federal law. Attach additional pages if needed.




                                                                                                                    o!G / Cf
                                J-e. ~ PTtSlp/P--0 t                        (C/t~r~ Gam( J rdS-¢e~b~ l ~Jl~)?n~ 'M (

111.       Prisoner Status

           Indicate whether you are a prisoner or other confined person as follows (check a111hol apply):
          ❑           Pretrial detainee

          ❑           Civilly committed detainee

          ❑           1~ migration detainee

                      C7onvicted and sentenced state prisoner

          ❑           Convicted and sentenced federal prisoner

          ❑           Other (explain)                                            A/ l i4


IV.      Statement of Claim

         State as briefly as possible the facts of your case. Describe how each defendant was personally involved in the
         alleged wrongful action, along with the dates and locations of all relevant events. You may wish to include
         further details such as the names of other persons involved in the events giving rise to your claims. Do not cite
         any cases or statutes. If more than one claim is asserted, number each claim and write a short and plain
         statement of each claim in a separate paragraph. Attach additional pages if needed.


         A.           If the events giving rise to your claim arose outside an institution, describe where and when they arose.




         B.           If the events giving rise to your claim arose in an institution. describe where and when they arose.




                     .._JR✓r'~SON          /Uctn-_        ~tr .M r <<       CU      (          JV GL(( ~llll l       h n ~S~G ✓✓
                                                                                                                              /


                                                                                                                        Paec 4 of I I
                  Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 4 of 22 PageID #: 4
Pro Se 1-1 IRe,. 1 /16)Complaint Ior violation of Civil Rights (Prisoner)




         C.           What date and approximate time did the events living rise to your claim(s) occur?




          D.          What are the facts underlying your claim(s)? (For exomple: Whot hoppe/7ed io yort? Yhho did what?
                      Wos onyone else involved? Who else sow ivhot happened?)




                                    J

V.        injuries                                                                  ~•

          If you sustained injuries related to the events alleged above, describe your injuries and state what medical
          treatment, if any, you required and did or did not receive.




                                                             Is

Vl.       Relief

          State briefly what you want the court to do for you. Make no legal arguments. Do not cite any cases pr statutes.
          If requesting money damages, include the amounts of any actual damages and/or punitive damages claimed for
          the acts alleged. Explain the basis for these claims.




                               l~




                                                                                                                         P•t~>~   ~ „r   11
                   Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 5 of 22 PageID #: 5
Pro Se 14 (Rev. 12/16) Complaint for Violation of Civil Rights (Prisoner)




V11. Exhaustion of Administrative Remedies Administrative Procedures

         The Prison Litigation Reform Act (- 'PLRA"), 42 U.S.C. j 1997e(a). requires that "[n]o action shall be brought
         with respect to prison conditions under section 1983 of this title, or any other Federal law, by a prisoner confined
         in any jail, prison, or other correctional facility until such administrative remedies as are available are
         exhausted."

         Administrative remedies are also known as grievance procedures. Your case may be dismissed if you have not
         exhausted your administrative remedies.


         A.           Did your claims) arise while you were confined in a jail, prison, or other correctional facility?

                            Yes

                       ~o
                     101

                     If yes, name the jail, prison; or other correctional facility where you were confined at the time of the
                     events giving rise to your claim(s).




         B.          Does the jail, prison, or other correctional facility where your claim(s) arose have a grievance
                     procedure?

                     ❑      Yes
                                                                                /       jwk
                            No                   ~ ~ ~                ~`S
                                                               ~~
                     ❑ Do not know                                          ~ ' J'~ t~


         C.          Does the grievance procedure at the jail, prison, or other correctional facility where your claim(s) arose
                     cover some or all of your claims?
                                                                            i > OJ.Ei
                     ❑ Yes                                                                ~ri
                                                                                    S
                     ❑      No                                         0 (VV'
                                                                :50
                     ❑      Do not know

                     If yes, which cIaim(s)?



                                           V                                                      ~




                                                                                                                          Page h of I I
                  Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 6 of 22 PageID #: 6
Pro Se Ia (Rev 12/ 1 6)Complamt for Viol auonol Cirtl Rwhts(PnsoneI)




         D.         Did you ii le a ;grievance in the jail. prison. or other correctional facility where your claim(s) arose
                    concerning the facts relating to this complaint?

                    ❑      Yes

                          No

                    If no, did you file a grievance about the events described in this complaint at any other jail, prison, or
                    other correctional facility?

                    ❑     Yes

                          No


         E.         If you did file a grievance:

                    1.    Where did you file the grievance?




                    2.    What did you claim in your grievance?




                                                          f~


                    3.    What was the result, if any?




                                                       P l /k-

                    4.    What steps, if any, did you take to appeal that decision? Is the grievance process completed? If
                          not, explain why not. (Describe all efforts to appeal to the highest level of the grievance process.)




                                                                                                                          Pace 7 of 1 1
                 Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 7 of 22 PageID #: 7
Prose 14 (Key. 1?/16) Complaint for violation o1 Ciril Riehu 1 Pnsnner)




                     If you did not file a grievance:

                           If there are any reasons why you did not file a grievance, state them here:




                     2.    if you did not file a grievance but you did inform officials of your claim, state who you informed,
                           when and how; and their response, if any:




         G.          Please set forth any additional information that is relevant to the exhaustion of your administrative
                     remedies.




                     (Note: You may attach as exhibits to this complaint any docunterd related to the exhaustion of your
                     administrative remedies.)


Vill. Previous Lawsuits

         The "three strikes rule" bars a prisoner fi-om bringing a civil action or an appeal in federal court without paying
         the filing fee if that prisoner has "on three or more prior occasions, while incarcerated or detained in any facility,
         brought an action or appeal in a court of the United States that was dismissed on the grounds that it is frivolous,
         malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under imminent
         danger of serious physical injury." 28 U.S.C. `S 1915(g).

         To the best of your knowledge, have you had a case dismissed based on this "three strikes rule"?

         ❑     Yes


         ~~o


         if yes. state \which court dismissed your case. when this occurred, and attach a copy of the order if possible.



                                                 ~j(      V"C




                                                                                                                       Paae x of I i
                 Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 8 of 22 PageID #: 8
I'm Se 14 (Rey 12/16) Complaint Ior Violation of Cn it Rights (Prisoner)




         A.          Have Vrou filed other lawsuits in state ol- federal court dealing with the same facts involved in this
                     action?

                            Yes

                            No


         B.          If your answer to A is yes, describe each IawSUIt by answering questions I through 7 below. (f the/-e is
                     more than one lawsztit, describe the additi0/701 101Vsuits on another page, using the some f07-77701.)


                      1.    Parties to the previous lawsuit
                            Plaintiff(s)
                            Defendant(s)


                     2.     Court (iffederol court, nume the district; ifstate   CA2,171,   name the county and State)



                      3.    Docket or index number




                      4.    Name of Judge assigned to your c




                      5.    Approximate date of filing lawsuit




                      6.    Is the case still pending?

                                 Yes

                           EKO
                            If no; give the approximate date of disposition.                  VIA
                      7.    What was the result of the case? (For (-wample: Ideas the case dismissed? Was judgment entered
                            in your favor? id as the case appealed'.')




          C.          Have you filed other lawsuits in state or federal court otherwise relating to the conditions of vour
                      imprisonment?




                                                                                                                          Pace 1) of I I
                   Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 9 of 22 PageID #: 9
Pro Se IA (Rey 12/16)Comphint fur violation of Civil Rt2hts (PrIsoner)



                    ❑      Yes ,


                           No


         D.          If your answer to C is yes, describe each lawsuit by answering questions 1 through 7 below. (If there is
                     more thon one lawsuit, describe the additional lawsuits on another page, using the srnne format.)


                     1-    Parties to the previous lawsuit
                           Plaintiff(s)
                           Defendant(s)


                     2.    Coui-t   (if federal court, mine the district; ifstate court, name the county and State)




                     3.    Docket or index number

                                                                         (A

                     4.    Name of Judge assigned to your case
                                                                              !
                                                                              4
                                                                         ~

                     5.    Approximate date of filing lawsuit

                                                                         I /A
                     6.    Is the case still pending?

                          ❑     Yes


                                No

                           If no, give the approximate date of disposition                 1J )'4

                     7.    What Was the result of the case? (For example: Was the case dismissed? Was judgment entered
                           in your favor? Mhos the case appealed?)




                Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 10 of 22 PageID #: 10
Pro Se 14 (Rey 1211 (') compkimI for Vml<Won of cis it   RI_))Is (Prisoner)



IX.      Certification and Closing

         Under Federal Rule of Civil Procedure I i, by signing below; 1 certify tothe best of my knowledge, information.
         and belief that this complaint: (1) is not being presented for an improper purpose, such as to harass, cause
         unnecessary delay- or needlessly increase the cost of litigation; (2) is supported by existing law or by a
         nonfrivolous argument for extending, modifying; or reversing existing law; (3) the factual contentions have
         evidentiary support or. if specifically so identified, will likely have evidentiary support after a reasonable
         opportunity for further investigation or discovery; and (4) the complaint otherwise complies with the
         requirements of Rule 1 1.




         A.           For Parties Without an Attorney

                     I agree to provide the Clerk's Office with any changes to my address where case-related papers may be
                     served. I understand that my failure to keep a current address on file with the Clerk's Office may result
                      in the dismissal of my case.


                                                                      _//1
                      Date of signing:                                        a/-/"


                      Signature of Plaintiff
                      Printed Name of Plaintiff                                          .~ S
                      Prison Identification #
                      Prison Address                                                                        Pd. 1) x a n1)
                                                                                  City            State ✓       Zip Code



          B.          For Attorneys


                      Date of signing:


                      Signature of Attorney
                      Printed Name of Attorney
                      Bar Number
                      Name of Law Firm

                      Address


                                                                 --- --- - -------Gilt
                                                                                                — State         Zip Code

                      Telephone Number

                      E-niail Address




                Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 11 of 22 PageID #: 11
                                                     f~ m~y J7-A7C-olF1u-r
                                                    t)f rde-ri -



^,,J `~l'~cS ~ - ~r~'i:~.s GC~rGi✓J CIfSQI~fs ~1~~' .f~C e~.s (,l/~'l~r~ral ~ //72 iJCvl~ ~tv
                                           //           )
                                                                                                 and
                                                                       ra >
                                                                     // , ~                iG~J ~~lJe/y 1i7r,:sat9 E'e ~
     GciJ ~ Y e Ur~t~~ 2 lJ~                              ~~n l~lCirLZL~r X19 C'
                          /                                                                 /
                                             G~       /(W
                                                   / (r
                                                  -4                                                 •
                                                                                                     vNJ

                l'eF        r'~ v1U~ Cr'o,y
                                         )        . /GL~ !"tll%htCl~ ~2~e'(✓Ti/PS D
/je c _                                                               ~
                                         ~F~sh l~~ ~ilnQssc~e.                 -ia6ric"-&
                                                                                        ' d S err, eyJfs




                                                                                                      77



,Alx            ~~ Pc       Gt/C// L C~J~iTI r7 ~ ~UL<CS /?2 CiTQ l `~ Gi, - ~ G_171 !/h c~ Y~I ✓?n L,
                                                                                                     UGS
                                                                                                      p
                                                       /l
~~^    !r•2 x' ,1 UDC. ,2   Coin 7 zo
~~         //




                          to ,i 1
                ~rosg&,16 ~     .✓\j eh              l ,-J, /hdl t
                                                    6o
                            /I               7,                       l
~J~`cJ CU U r"(:~                                                   Y/?CCV'C7~/', ~j/QYI -7 ULc1~   ./1't G✓ }   y   J ~ ~'U   4S r,1~-t'vlf
         ~J       `(' r~~' ~f~ct~ ~`'~~~~ 't.~fvn
                                                                    14 vv r/vi4l    A .e
~/C~-~S YI~c%~ ✓' GO~~P ~7~ecl ,G `~..P                .Gl
              / //                                   ~,
 G2c~irt iSJ -~(~ ~ n C'U ur      ",W, ~                  e




                                                   GUf' o.-)       114 ~, ~IL~G~i/1 ~t'~jG jl[vC ~c~ d2r,
                                                                                   !                   l
  ~CYr<y cJ~Iuiy, GuIS t~ltld[vL[~.               6~`a
j,or .J1-4-e utA

dji.M ~V"i ~v~r'.~G ~ ~r,Pf~v~J sC~l~ ..~✓
                                         .~n ~~~i-ou,,fG1                c-2. G~C~J lvC<~~Jc fJc~~~Scc~•~
                                                                         ,
                                                                     ~

 s~ ~~ ~7U u~C~ C~r~(~ `~~~, IJG~C ~a~~' ~~ U Cv!'1-Q✓:~ !(-C', ~/L~~G~~," T ,Z.~na iu~
                ,--    /




                Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 12 of 22 PageID #: 12
                                                                         ~--
                       d«d V,4e J~z~~ e                                                         A-4
 4c, ,,a,ML>d.li-t~          >
                            lvrd~.~~°~          rJ t,7 ~ e od~s^~Jf~~ifi~r             r/Cr~    OF 4vGce            C>I~~7~Gr/r~.
                                                                vMet-




~J~ C ✓Ylcl~i'rJ/jlc-l' ~<J~.QS".I



~~. (IvJ.e F er mdl




         f/
              -x.e(/~rl ll                          r:rG'(Ud r".
                                                             A '~d
                                                                             lcs GL
                                                                                    >
 h ij -1>r
                                                                           /
             4t eol",'c~r.ir cnr~pc'~v7~ f'hc~~ r'r~ purr+ r ~~~SG~S f HGcCvt 1. ~1cr
 L~f?4~ /~c~lv'rX,UGG7 ~V/ZT A l c - rYL~s , SGrGG7 ~s !,7 d       h,f lw.e, ( ✓l CCrrj E~~ ~
                                                      losi~t c Q/~~ :a r Cif `~~ 1~    d1~ve
                                                                             ~
        Ui                                                                                  /             'l 'r


                                                  -l~                   ~
                          ~s 1 s ,S'CtL't~                                          g i, ,
                                                        , ('C.Le a lfa l me - Ack,-(%

       ~'!~(Gr✓C,t~S S~~ ~ Sv ,,yt~/lr/tY~ L~~IrS` P'h ~rcJu.~ ~ 4~`t~n ~nr. lly ~-~-'-Q/~-~.~d
  }'!?Ccr ~(rr
               OO
 i~v~ ~~ l { ~r ~~~ ~~✓z     ~,c ~ /~ e ~TcU ~(/ ~~/ a-0 t~ 3vtlyw
  /                         /                                        j
 ~"~.7z ~ ~i~~ ,L Y~~i,lt~ r/~s"7 C'~G~l/rino~ ~•~ f`.,C~(li~°.~--ci      ~vtCr~~-rL       (Jlf~ Y'~ cJ           ..C~~"' OF
 r'Gl r~ riti r d o~e 7"~~ /,~!'d S.LC>w~ • d~ 111r! e~ ~r~JP r •v~/~ ri ~ 4-~ rn-lh t ~C'~~.~ ✓~-cs S~ e~.t~~i! r f.~ lc~

                  ,~frP_            I ~/GLQ.      llc d17 r ~/  c ~.f       , ~~d, vrJ l y(~~~~ ucff `('Gb~ S
                                /                     /                                             1
        d.r~c 9l2 C ¢urf                au, i        ~ ,M her a/a         Clr~ ~a"7
                                                                                  v rnC 7Gi~~ Ctlit `~' 1
 l` G,~lsf       AzfCt~ar ~!               )~r,                          eT 4L.                                   1~4 v /Klo..
   P1C        ~~~rc~Sdr1 ~dGcn            Cr:~1•~c ~C_ Octir l f         c~ ~~- (AIL 4F /UGJl/j +llll~i

                 (lWI -KIq S-e ,e 5 017 old(co", do( (Cj'S C                                            6V—O— DC)U)                 a+~
                                    11/1 Ld7 ,;~ r i~              ~,   C~ r~ r- e


                                                        ,~ ~-d~   ~~ ~,•--~i -Fv
  '•S        InUP ~ ~~~~ ~i2d ~~ s                                                                  ~~rc~svF•, eu.~`~'                    r-~~
        el-
                  Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 13 of 22 PageID #: 13
                                                                        /3
                      Ilddr' ~ivnl./~                      1~.. rG~secu.~~,, -
 !~F r~7!-:S(''6fJC~uc~                G! ✓        Gi/.L/I ~S Y~GL~, ~LtC~G ✓?_ ~~l<'OCrCI'7GCG7`' yG.( ~9/!z','.~1%
                                   '

      1~rr , /vul~l~           evr ~~;~ce ~J ~•r ar4 Vi,~
                                  f
                           %~.Lt l-1              S'~ O
                                   (l.0,9 41av-                        Omole y G,/I~Cr.L~t p~Ilr:It?~c~     <~G~~
                                                               1                                                       lt~l7{~~/j •/<.J p17
                           I                             ~Qalr`l                     ~/                      1
                                                                                                                C/ ,       / Y`tr ✓7        Cr r/I7•e"!~ -~C~..
                                                          9 "I v           /    ~ ~              r   _~                c
                                                         (0

                                                                                                             /10 f
                                                                                                  ,rU szc~<cf~'ur7l.lS
     `ro 741(
            1~rt;s1/
               vr "zLl(iv 0-F                                                        16167     r'~ t'~'_s ~`rr ~~Gze- C1,26m,
                                                                                                 `/                /    ,
                                                                                                          t`
                                                                                                 T7..,i~ t"n-'1.57   ""
          j                                 Ce s             'd 6u                                                                      .

 ~


                                                                                  /                                                                           f
                                                                        (Ga'7S7r_7 Ll7r'u,~
                                                     7
{~            '            t ~~ 1' ~. .s (0,77 7'l ~r~                         ~ih c~   ~ rJ
         /~                                                                                                                                         74
~~ e.e- Ora e-e5.S` 1 lj S C J fJll' e c~ 7                        t       jif 7 lLT~    DF /~Cnn t sSt~ Gii>C < e'l
                                                                                                                                 YZ
 /                                                                                                                                     ~. r' 7
flllL~f7~irtt~                  ~                    /
                               dG~ ~~J~ur~r~ !j< Cc'/~du/i:ri ~l'c'~rJ/`D                                                                                    7 -74

                                            ~?                                                                                              mqJ
                                                                                                                                            v 7
                                        ,    /
 dV"                  jQ Gc Pf~ f S7<~.7~~ D~ ~l~e.
                                                              •f'Uj G'~~vYl/7' f'll/ Yl/C _ iC~QhC~e                   `7f?w
                                   o
      5
                      G                                                                                                                           Jr
                  r    ~, ~ ~.2 tr~~ue ,' s ~~c cve! ~i ~~ ~ G ~G~. C~« , ~y~                                          r~~ f <r r f01-61                     (,/"
                                                                       y                                                               ,
                                                                                                                                                                      .
                                                                                                                                  Gt~c~'
      c.fc✓l~Cil-:' /YII;S~IJr~c?~/llt"r'~ `~~Ir~uG<~~?ilcrf                    ~/
                                                                                ✓        (/          ~'       7 ~
                                                                                                              //+~e         rdS--P6'ac7_i'i?

                                             l~/r 'T/7,0_ S.s ~1~5 l7l c OF ~✓~ /f l
                               /                                           '
                                                   ////
                                                         l /O ,f L~
                                                              / /
                                                                                 - --d?       x/70   /u
     / _~(l ~)Ys                            /                                                                                          /~
                               //UGtG~i ✓/l f0/' Y~/r~ (6~l'ty`ZrZ               (~7 l/t{✓JQSS'2C
                                                                                              ..,          ~r r 1 tri~, ✓/l
                                                                                                  G~~7Cl (J~/nr~                       r't f,S
p / ;:1 r Ur%             (~!J/l ~Qr/7 ! ✓7!~ ~~/7 r~                           L ~i.C'C CIs C~   us      4             V

 ~J ~ L•'1~ ~ 0 m r✓i Q~.J ~(°CC ~ ~~7 ~-~ y                   / °"~`~ !'r"' i'"~.ls/ (In ~/t~ ~li'iC~!/~C'~ y! v"7`                        j",~'JE'^~ 'fYU
                                                                                                                                                                  J




                           Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 14 of 22 PageID #: 14
                                                                                        14
     /tus J.no~~"rC/r•a.~s- ~/~~ lD.~f;~~~.~xev-W~- `1 6
                                                       / ~~~,s` ~~ ~.~ ~                                         ~         ~                ~G
 /
(J~r,f •i.S t/'~ ~'G~ ~(Vr Cr.~ri c'~ i~a'~~fL'.r'S.IdJlf~c~ ; C) ofj,,~v<?r/~~~-1F G%fi ~ ~Z`~ ~la1~LGL~Uv' ~.S
                                   /J / ,/                         /             /
(i~lJ%nt`~;~ (t~rrr2.S` ~vr`wi~j iT ~~;~_ /vv,IJri:yl~7ul~ ~•F ~f~~ ~                                f
  i'/'7K     r ✓1   G vx?", - / L/l y  b 7"tr~~ , fT r~L~. ~ l o~JC~l~r7ra-1•~r~ 74
 ,'                               ~J    ~/
             %Al-   Dunn ti, .~ J P~         `!'Ltd . Gr/r t1~~/~F-~              ~f           CG(:S o       as-

                /!'!iC/ ~jjjr F~lj~1plG/I •.~l U/ ..C~c~// C'YC/r7f'.L' %/'U'7~ Y'G1rr; ~.~f j ~ u''I.lyr' C`f }~~, ~-f'ryc~.
             _~                     /    ✓                                           l
     (~ ✓''.Gtr ~r~ •,/U 0 /~ `~~y. ~r D S ~CLC7'i 0~ ~.S GUr `~i7-c 5~S~-t'Sl i G'i1 !/i~.( C~~/'7C /Yl ~;1~-tz~ rj
                                                                            f     /      .~I)          (                      /
  ! •~ ~~~ ~ / f7 ~Y~ i S / .~ s ~C.~ ~ 111 v L/ _ l~rP L%r~r y~~E:,C V ~-7~e ~,s                             .J
                                                                                                               O~         ~ ~ "f f'j -
  C~.
    ' i)     ~~~/~. •S_ l % `) )~ f fs    16,11, G~'v ms's 10017e // ~/b L~ ~
.i:2 S .S'- 5. C'~/.         3OD / 3 qo-. l ,~' `~( C'/ ~ f Ci~'3 ~~ -/'J ~ I (nur7` "-)-7
                                                            ~;' C~ ~.uro~ls 1, `~~~~ ~~,teh
                                                           ~ //
                                                                           ~7, xk liv/                                          '
           ,).Gr'Jbtx ll c-.S G[/1u %'~Lf. ,rm C!c~ v~ { (~                                           (rrJCZ-~J 317
 4,3 `/ S. CJF. ~~ ?/
Cr: /s/• ~-~iy~ ~ r ~'_ ~'~. i1 ~3~ ~' C.~~f~'1 ~-C~ l ~/'> (j~r S ~~ f ~Y+~~ .~r~~~. r,~su %~
                                / p
                                      C'~{titULrl
                                               (
                                                  / 17671 SO[iCr/ r~                     L~ f
    /        /                                                                                                      ~~i
                                                                                                                      ~    __ ~t~
 ~`/Dav ,S ~T ~<J l'U C1riC'Or~C'.f~r~~ ~`/
                                          %rL7.(~                          ✓Yrl' ~c-~ .,(Jklrrr~(
                                                                                                •E'_                                -rJ~"        _
  CW-S(
7 ~S i' vYiD 1 r r S    G /V<? ,~ /,L rL{c.~~? 5 /~~ ~                       ✓                 /             J
                                                                                                   h,,vQ      c if J.!'l1llQ~~
 t"~ ~~ V t"~i~._c? ~.~ /~< ~~ ~~'!')-C ~S~.S . ~%//~/,S r .~ ~ _'i~lCr'li GZr~ G,CJt/✓v ^ ~. ~ ~~ CfJ.lh
                                       /
         '2 c?•te~(
        /,~
                                   Sc                        ,              /fir,- ra/.~ % ✓~ '~'~'t<~- l'G/~r/,G~."rr~




                 ~t. C~QY~~o,~~r            ~c~/•u .S ~E~✓ ~ti:~S               w~'.S ,'.-,~rL~.t'O~ G~r~ /~,r)Q C'uc~r, ~~ U~
            "l    / l                                                       l                     /                    /

 ~7Gr/=~Ci7'. '"/~t•c' ~J/L7rfi'ir,~,.~Y' ~uG~S ~`OG(r~~ ~''d(i~7`i
                                                                                                                                ✓
                                                        7   ~/ C1rarl       ,/'c?27     w
                                                                                        la"7       ^ ~r/~,( s:Crtfr-.c~~c/ ors ~
                                 2'                                                         t1aar-f
                                  /                            (4,911 (l
                                                                                       ~^
                                 Yp    srU,c9Q4<'    Gli t                                               ✓1~u<c~~ir
                                                                                                             ~
                                          / /•t/t;/' ~C'.~~~/l "7~ctr~.L`/-Cc.~ ✓~y /~-`~•'~C~7%r~'~.~r ~Ot'r G11-, 1~~~.~,~1~
 rcJ/ba r qXv 4a ~A




                       Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 15 of 22 PageID #: 15
                                      y `f~l' /~iL/~ilh.~d ~.£~l~V, y :.~ l- ri-)C`f.i< `~1,~ l~iTiUni_r^ tP,/f✓
                                                                                                                _
       r   ~__~~t~r/v rrrcrr ~~cii'~ CrC✓Y            /J.Sut.    ~~~C.J~ ` u?~ r P tcC~icrlc.! ~. J7'i•ll"?>~
 Y~C%llrC'r✓l~[qQ CLI/PGj~C~ S~~' rycic,{~(r lil~r_~ L~/[r2- tt ✓ G ".S~ i(, Pulrrrt
    C,. (-      ~~~(.l
                  ..~vrC~l~i7 l'.Q I~✓l,I <'a ~ r ~ %-7k'c/ ~r/ . 011.2. .~ vl C°-P/~ C'.~ GC.'GlJ . // ~ ( ~r.~- ~l Gc ` •C r C
-4 V-4,e ~~ ref                                                                                        ✓
                                                                                                 ~Z
~C/J            D I ~1/!l~ 5~             /r fl        ~jr./i~ 2.c1 / d1iJei ;s Li.J.C- .r —711,,-,S16C(tic...%
                                      /
  /                                  ~                    ~✓c l-I /G(C~l.~ . ~~..2. r'SStc.z !Jl` WC':2
 ./                                                /                              / 1             /   /

 D              P 2E.f:'ve. ~ir CrCi✓s Ui~ r~r/Cc'~G~iiCr ~~/x S-k, rrl9l.("kE                           /~e'G' Zc~ ~ ~'clGr`:✓Jc'~
                     i

                l0ee. -6e,7 ,-C ~~1dr
lt'l /.ill/L~..f `~~U            `-~/,I> l.~/JC~C✓            .S~<i ✓r-clJ,~' rrr,~C[/✓iC           ~~z.PS7'•on
                                                                                                      .         ~U ``~~c.e_.. -~.L"~- iS ~
                                                                                                           `J •
 /~
     ~c/l1 ~ ✓~'_. L'UG~S     /
                               ,'~r i.~ S",c;' ,-r-i Gf.~
                                           Cc ~f~r~c ~~l        ?cJ                            it
                                                                     l~_J~ Y1~[~ ~t , 2. S C'r)~..r2.  C `~
                                                                                                      (/, /~r~.
                                           /                 ~ C
                                                               I
 l.J~v C , c z s 5~7✓l~lPr~~~r~.s ~i~~~ 157 i rrnG~~~/J 4 1111•`t~ "r Gor' -Me
           //                                                                     or Dr a I t G~TUviClec~ J
                                              //         ,                     h               l
                                                                                               7,c c?.       S/C.rl
                                                                                                                  c-          jvT /Ax'2- /
                                        S'c~P.-~.i> U-~ ~~~~lcC..: Yl ✓~~ '~•t Q l/vl ~~ ~~LicQf'7 lZ.~. ,.1 f/- ~t'..Cl
r~li/Fi,(~( Gvl .(" ~'U i, v71~ l'..~ `~`I`~
                                                               Ly"1iU.-7 (l / ~S      7G•!Ii -(? Grvi/'llY~l1!l' ~~~1 r S
       ✓ OF i~,L'OnS'r s'(i'hL~r C'S l.S C.I~.Pr~~PC~ /i~i✓1i.~r iu,~~ llr i?v~j                      r(.S r2',Ms"7
      ~J                                  /                           /                 ~                      l
I>.~. ~lZt4e,)                      ,
               r,~~~ ~lv,(~r/7 ('Urn sjCt~% -~.    itir~   S  ~~o   ~1  , ~.     .f    Z  ell?   ..1kt/, ~ I-At
 (                                                          /
 1.5 7", rYt o✓~         Gv! f 11/ 1<_)~ r C / y, ~4r .s`i S7t''7 / Si ~t G.- j                  ~~~ `7 {~C~ / ~(.~ S'C."lc lS I ✓I
          /

                                           ~Z r / / ✓/ G                          L//
   /                                                            ✓ r ~.: ~~ r'.~         S °C              >~ ?
  t P.Ss t r°
 -6             e c~ //U rl C~ iP C                ,lrnr[.~~j'l~~ ~t ~~fc~~
  s`~~L(/.2rc~.~• ~` f2,~t a ~rorr, ~~ci~ r.('S r ~P[7C'~~~•;~ ~`t~ G~.C~I?"i'a,~.Qr , l/2~'_ r-~P✓r~.f
          /                   /                                 l        /                                        /               ,%j
  ;,7('(CI G~I/G✓
            ~~                                                  11~,
                 ~'i'                   iJ telJ'K U
                 /                   /
    r C~r%1X - T       ~lil / t n q-4..       I —,..5c{.E 'W, 4e !f /r, ' m IS k yv~l S            Ili ~n.~ c~ `'~t f'i''~ l-I1l'J Cli
                                                                                               GC-~~
                                                                 ~                j                           /~ ~r         //
   ,S•i tie JCr, «:(~ c~              `~           jt[G✓l,e G'(lt.C~ ,1 ~l ~P~ %Ltl~     ~l •e r'~                      `-lam
       [P                      ~ (0 W 5                   6 f-t      ,ef, f('  1,6"' G(Jr?J ileel n6                     ~0 ~ U[ )
               //,
    Y2 C~ e /S O/ "'                            ~j                     t                  ~                  "~v             ~4((~           ~
                                          I 4e-141,
                                          1                     e-&~i/7~ ~1(✓,i ~<v~ G(/lf
     S Gc <l G✓rf'll lv Gc(/~ 6",f                                 A e.. oVtc('Y c✓ O!l_CI Gi C)~i('K l~~C T ~/l~c~
  ,azw- k:S                      ooalw            n al




                         Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 16 of 22 PageID #: 16
         ~71)C~i-7                                                                         l ,1 '7` ~~~t~ (vo~' V1 -Y~ Gc•ta1
                                                                                           A                                                          v~
                                                                                                                                                    4,uc
    C-;: .S"~, ✓t~tCcS~< ~L1(z,7~ C'v,y~inGj,~G C?r~n.~ c! /%.~ 6.n/S                             !cf r? ~ ~Uf ~,•,S Gr/~f D/~Cc, l~
                   j                                                      /.11Cty~ ~~~ ; ss a "~ ,-.~ l,•-cl; ~ c    ~ ~.
                                       ~
   y~c.•s (            ltl~r E'        t~[ et'C ~ t l ~/~t.Z. ~'t/rC~~ C'~Gtvrd rl ~t ~' ~ f~     f Q~.~)         ~ 11145- rll d
   U!         I.Q~Gcij f          il l~L/ t'Cr~l~~j't/Q     _/                           /,    /    /
                                                               ;`/~ 5 <vuC~%ori         f -,sed 6,,7 tl t          /Iit A/46 -'re ac- (,e OL,
                                                                                                                               /                      /
  (.eS~C/n1 U/,c I!~CIrC~r ✓1C/ Y'Gt:t!- !Ll(C~CJ-c~c~ S'Ki !'1 f,7                         %/r.~. C~~/~"r'L:1Lv1L 4                           .,
  (~ !'/ / S                1 St~iillGnt, Gil C~/✓ PC1 -e, kl~)//ILLY/'Cr7 !~IP/ Ile C/
                                                                                       llrM~_C~ ~('!'llt Ae ko
   f hlCtZ             ~~         re     C'r'r r.~  ~~
                                                 , S"c.ee ,                      r,.e-- ~, lr
                                                                    "l /l


  GJ11 r..c       r,~r~ c1~ l~ ~Gt~e. •~r/ <~ f C'our~~~%                   ~L~,,. ~~~f .~c.o s~~r"'                  ~       -~      v ~r ~~'.s l

                                                                                 ~•2~ c-t f" i~ i S ~ ~l~l..~. ~~'~2.. Gjl~-C~ G~.ii~.Ct ~~,
                                                        /'                  //                                       //
                                                                                                    `f-D hq-,GCr t'h'~~C r~~.~-~«•f ~,-" ,
                                                                                y
                                                            s i n-cl,f ~~ lS G~~r'~lf
                                                        J y'•t
                       /                                                              tr7'Y"id!~u~~,'r>r' l`'d ✓1~~C ,
 ye:STi 'rc G;~ y ,l~l"                   /lZ ~. GfI~PCG~cI                                      / , J/
                                                              ~, ~r-caJ (jai' Wel,f Y"Octy~ C~ G27`  ~"Gt ,~
                               //~/rJ /vJ                                                                     ~
  -~~/G~~Pl7C/~...                                  -GiL'~ GtJIL•"1" ~t'?Ou.CriC~ ~_~i/O,~C/ /~..C~Gltr'. //lr;S
  ; ~i~-~              r. r~ Cc.P (Cc( ~l ~ ~`~~~~ ~ Y~ •~
                                                                                                                  ~
                                                           j oo, ~~ f ~~Gr~.~   I-q /f> pea
                C
 ~f%.c ~.~f r- -(-t 'v,~.Q r • ~C~. c/ `Or"r v/~ ~:~~ oc•~%> c1~,.r; ~ ~ ~G..~_ ✓
                                                                                ✓'v ~ ~.~~ ~~ rr ~ ~C~"~'t~, ~ :~c~/
                                                                              1                            ~

7Gt•ll             lG"~?      !7l~t/~Y      ~lti~ Utz         Gr,                                ✓y
                                             tJ n                           ✓1 G          /tJ /C! Y/ /S               U,

                                         a ( AG' Q"          Gtr7(i ~!i'.~tt' Qg l                .r! t` il/r ~~i ✓7( Il /


              ✓        ~~.~ ~
                            -tl,Y~~ ~J G7~/ ~zL G~ //ir ~i~,.(/,'l/J r%,T                                ~t,~1.G`l~~N` `YGt ,E ( L~/oit r(✓ ~/ ~. c'Lj~-i'~
                                                                                                tcl~'S
                                                                        /~
~o ,(J,f7"G ~i~/ ;(~ 7vLc.Q ~~-~-t'~~-!r)`f (j ~ ~r ~~ ~~~•i f ~~ Un /~/~Li.t.-- l~~l a`Pl
                                                                                        ~
                                                                                           y ~~~Z ~~", f:u•~~v~
                                               `71'-cC/ YG A O [~vb,             ~          ~J I ~ d~'LG e 7101-) r


J t̀>,!t",?')~..P_c/i ll~(~'"`.[       i7lGtr'~-t'r CfIJc,Y)'~ j ~'Gt~~ ..~~~.tr,t '~I tJf `T'Gc~~.,                          ,.S•-~(c`~~ is        ~~c'rS~
Gv(js         CrS%t~u5/G•               //1 C~r~L-.C~r/~ Gvillr. / l's ~,~~
 oll




                            Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 17 of 22 PageID #: 17
                                                                                           l! ko,
            ~!1•~ ,OGII"f~~~~ d~ ~ C u/~'r~~ iri Gt SSe sSi✓, 1~~~~~r- ~p ~ ~J/ C✓r~ ~L Ns~%.S~ri~/'
                                        I                 / /               /    1
                                                       ~7~r    G    G~ CGLt/ly iris         rGC~ib n.
 _       //''

 (y~iCl~~~ v~ i S7 rZr~' flOn             Gtl~ s -e liar
                     L
   (r()/1Si1/r- 114 46       97anr"~-~ ~.i//CYPrIc'~ , <tyicl r,9,''/ /1 e?17
                    /6.-7̀7,,916,1                                                                                         Vet-~rc



     /
          (0411? i ~~/ ~ S/uofeJ-f, `I{, ~ ~G~,y's {QUO/n N1 f
 C (rli,-~;                                                                     G1; ~~o/
                                                                                      ~p i ~.<'
                                                                                                     ,//
                                                                                                     TG!!~   kei
                                                /
F(.-i'Ctf~C/ lc l'umfyl~~ia,~ i✓) ~(c.~-~ GT~~~:~r ol~~tc~~ 0~ `('Ut-Pica G~CJ~t✓-~ivi.~h ~ SUn~„f7,;>t
l T7 C r      re5lil
                                                         Lt ~D h ii j rvt v -1' v fS !/l lc_✓i ,.e fi i rJ'7 Gl h ~
                                                        /                /                   ~'
               r7l•-7lel - ZU/11 , tIlIz, o,JPn ?G-/ k/~2 g —1<017 - c4-w, n 0/
                     i/'crS h(               / am
                               l Gti/Y1~IV / l            tJ(   C.CrI S /( lLY"
                 Nvjt.)~       ,                   G~c 4q           SLj   1,
                                                                                   ~
                                                                                            -C4z-   G/
 ,fGr, Iu/y alf                    e-~                               <r/e"~    .`'y

     .s                                                            /Ytv~l/c,C ) ~~'v,~c~      /'r) '14,e-                          l C'r~u r.5
(-Abe GjG /            m       1 ~~                            /                             /
                                     ~///~ t S Gl Cc r /n7p Qt l ~,. - Az It ar-Gr rml S-~S i ,~ YI~tQ. tfi.l lGt/Q
                                                                            /
                                                                                                                   /               /
                                                                                                                                      y
                ?b a7 • /v, , lJ rl C~ , op~n.e Cr 4 e f -/ ~~ ~)                           lL ~i? t ~✓ S'C.GtJ ~C C' ✓
                                                                           c/UUr . ~s' I . ~/J
                                                                                                                                  /
                                      j~i--•       OOr~/ln cl , IIr'S. A' (/ 7 er Sal r c / `~1~~ ~b                1 ~dO~(Grrr cb
                                    A
                                    ",        `Cr/ ✓n 4j~&,J ~f GJ/r1l ~0 ,C.i~,QrJ ✓T/(~ ~IJUC~~Gr,c( yrJ,m
                                                /                       /'                                /
~i't'n r lit . GvGrC~//~~rOrr   Gri ~..ln ~'/!•t ~,~~r~"~ 'tai/ l.~t~ll ~'/i S'L~ .~'l .c~ ~~j✓. Gfjpc~(Crr7 C1
   ~' ~l ~{~Gt-G' w,'G /ni ~{~o fl G~uc~,~           ✓
                                               ~U ~.5~ /'r'1 C~                                                       ~` <..7 _s
              l e/- GJit~✓✓/lr. (j,~/~ C.~~~L.~~(/. ki~a! -~/y~it~


        '/ /7. P r e ~lrC~.1" Gt-C `rQ ~"~ f~ U `Y"/c ci/~`" Gvr 7ii..r~:s 4 J (~. /lG~!' ~,S U r'~ ~'•P~ Tur7 > Gt' ;~,.P (ij ~i ~a t--
 lv~l                  .t~~-~ ~ ~ _S~tv -~u,t, C~-> ;vt~,~ / C v ~r ~~i.•~ rt~Gtr ~,~l.P.~J~
                                                                         /
   ~ccr'~c~i~ y          hl-e S~t~>~ Pr ~~G+/, ) /f/Iv. ~i~/auclfCrNt
 ~v~~rvJc iG, ~t- G~~r~~ 6k-                       fcl ~Q~ s~.~ ~l.e se~'o~c~ ~4n/1,.-/ , ~J(/G eoa(c✓
--fie /~,✓~t.~~~t~~~ ✓~ ~-rn.e ~~/,




                   Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 18 of 22 PageID #: 18
                                                                           tg.)
                                    ,~_P,s'~                                  e    s~
             {      l/
YIUIl7rGr7 "7"/~l, 'AIV ae't/'7~un~/~

                                                           /                                                 ~
     . S fllL~P ~ ~ ~'!/ ` -~_        C L'. ~ ~(~Gt.lc-~- L GY,e /,lC! r • f '
                  /                     C'       f     ~
                              rM lc S,~     G~ r r'7GG~                                                             -
 ~rJ
 J
                                                                                         44          ile'WI1 7 f J
 rZ      zk                                              /
                                                                                                    1-
                                                                                                G/r -M At Ilmd          6f)
                                                                                                                               l~
                                                                                                                               ~( y      [•e   c/
                                                  1147` J-V17 ✓76               I
                                                                          7,1,rY—"
                                  ~.[.'.~v,~pr l~lr°.s r7~~ ~/-o~.,h
                                                                                 ~ Or7r
                                                                                       ✓
                                                                        Lrvit'E'v
     % ~' Q ✓I `J.T~          ~C~'C'~r~ ~'v~ C~~ ar ( r'yl L i J t vi J h               i/                                             1. .
                                                                                                         /
                                                                                                         ~PSTit/YtG1`7iPS             !G ✓rC~t'C~
O(/
      l'!/t/,J        'Awe %) I t i i U
                                    ~L~ {' ' ~7~ ~/Qlr- Ci/17Q ✓~~/ I!'L         ' ! C '~✓CG  L)Lc..T (C/CcS ~CC~GIi/7 ~rG t 5
                         /        /                                 / / \ [/(c
~[!~ ~ 7t ~ii ( Ors `7`'~!•E .a;=~:~.~'.c'~~ _~~I C~.. ~llt ~ ~J `fdi,-f (' ~'/~pi7,i'c`J_f~Gt`~ <I~U~%' Yv `'rl`i;C'.
                                          /
 ~~.PGi-'U' ~~~G;I `f'~~ ~!✓t' ~tU~7L/t~- ~d~,J' C't''~'m,".~1<~l lip ~~.Ullsv~'iJ~~. /              7hUr"' lc.. 1~? / r C~
            zly                             17 5               s5r~   ,~~ ~r-~. ;',-i C~ z
            /e    sec- v c i9~   S%                                                                  GUv~                           ~P rY10t
                   Amu , ~ 1 44 ~~t!' (1 C S ~C/(JGvf ~~ /Ou 2
         tr 2 e         s 4ri       r~1 l l~..lC             LC6'     l        ~Gt ~C' Gt ~~C'G/ Q Ci Vi, / eq, l7 'CSC n~ GUDGt Cl

                                               C`l~( a       ~/(/rG                             Vr'G~rn7'l~~l<Y~nrc~r~~:1~~~.
                                     /
Lt1CrG      ~~UcL~t        ~~i G `~ (Cf i~'S / ~Yr"C' `('G~~                  (~(~ -C     <~r   C&II f j S       ~ (Jr ) 1 c( l~(J~ S Grp
                                                                                                      ~    /
                                                                      elate       `/II r~S ~~~1C ply `f'~/ (            ~it~ / JJL~"Tiv,~.Cr
                                                                                          g
 1,u/2 S C'!'r ✓rir'n/ l;(~ l ryS'' Uri Jr Q ~~' "r .f t10                              :['GCt r ~~J ~+~ Gi/'7c/t             levl- (~ A ud
       /                   ~

                ~~l<<c_. •>'o `f`I.2~.- ~(i~ ` fGiC~~           ~ ~Ir7ril,~.v_r ~01~~
                                       JJ      J ////           ~^               j
     /! s    D /tin  Cir/j~~ (/U~Gtrl7Cvr y   /iil ci~~  ~~1,1~5['~7  ~Ji Al/J~r'.~~ ~~,.~i/V. ~j~,~lrc~r7~~lr9~Y
                                                      ~~              ivy jig, GL v, l          v ~~rg)44s
                              n(i         do )s r704 vvtetke Ylt/r,                       1S
                                                                                        ~ .         1 ~ ~~/~cP ~l/,
                        IW610 (461                 TI~Cr`✓r~ linl/r`(ja~r V911lh is




                          Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 19 of 22 PageID #: 19
                                                                                        14",
  Cl , ~~ , ,~ /- lr ~ ~ ~~~.~ J~l~• ~/DU~l1r'!c~ ~ ~ (,lr eo
                                                                              D            Id
      ✓`~/r tc..5     C'.i k ~ ) Y-~ ~Uas,                     ~f/~o ~.4?.
 ~/                                                         `Y yt~       `~Q,~z~" 1 ✓, ~r;,~y[ r' /]Cc.~irl r, ~Jl L'7`I L.S             0/1
                /
                                  !c f                                   /
 (1,' ~i Z-t rr r N Soc(¢               (~cc /     OCz~iS  an d                                                                   17GlJ
•-(~Ui' ~ r✓Y~urc'~ ~ Y"l/L~.~ 1"~t~. ~)7~~~'lr~~ ~•~   ~v-{ "/                                         ~(.~      ,/ ~ /~ (~o,mN7,'T
                                                    e, / C/11 1Y 4A (It LL- Alt(p)  /i c Y 13                                Ocvv
 Gl~~?/r'7 ~~~r c~~- C~[Q//       4-0 y Gue      ,~2/~f! t l~ ` { Lr~~r ~//~     ~s ~                      "r                 /L-     VL,      "
 G                                    .                              •          r        !
                                                                                         ti~Usie- Gv                no              1
                                                                                                                                    --,e..



  ~/ br.c~ `9, ✓r,  ~l~Clr:~l   ~l~ t>y ed,
                              l /
 Gv YU07 lie acl,ll, G~~y 4 D~-. V D        °
 I
          4         d , ~I'e .~~~~~Ie~r ~S ~~ ~ ~~ ~~ c~~~ e7r'v ~ ~~ ~~QrSoE~ ~>Yv v~' ~~ c( s'ue ~ 1~kve
 p.(Qh r r-Y'elC' f'_Q r_( G1vI CY 1t QVtV U4                                 f5 S ~-; J1r~--                          b/                AG,
 lI/.C/JC.(? c~ S'l~ dviC S~ C ✓ S"~U C_ /< < ; r r; C~p~: rr Gv /i •r 7"/t.~. D /~ /c! J"G ~•G --GG~r •Q.C?hC.~i
`1Gct~f livCiS ~l~P          I y liJ~tCy O,~/`~/        L'O,~Ivr Cfcun ) G,i~l n ~'IL/~ ~iP/ ~Jil✓ f          i kgVO/VL"-/
                                /                               /                               /
GvOr L! .~Cr1l~-ei~ • ~ ,.,/GICC/C--- ~~~Y~/~Pv- Cl'~C2~7 ll/~ c~ dL ~GOC~ iS 'tGU! o ~Pja~?rG-t"P
                        dr     _5 A;&.    clve C~UI ~6~rlce.                                           rr~,•r. ~~.           sk.-«/<s~' U~
Y~6 6X

                   %~~Ta',,'u,7.P ✓ ~a't~CS (.Ll(C,'nS G(~C1S ( AO~JV ~~~o~ UU                                              A,,
           (
([~ ll~. f._//,., 1J L7 r'CTi ✓~ //~✓~ ClG ~rr~ c'n 7 /          i ✓1 li~~C
                                                                        /
 /i'(7 1                              7
       (-e c_~ ~ 6 1Lt~ Qj7 ' t t /o e .0-✓- f 'e(71-2 ~l( i l                1 y (/ `J('s
                                                               Uec.s 't o l'I"1
                                                          /
/VLG ✓i~. ~ ✓l~Lj'~S,'S ~~/)       G~/ICY ~Gc.~.S~ ~I~J'[,'"I6V)i-IS A                      qX -Cl
                     ~ss"       f~ ' ro i[' y ~Jrovr`c(~_~                               ~~L ~            lficle w l~.•I
                                        1                                                     /
                                           I , 0e'I ,e j"            ~'/,           U'      ~//~,.C~     ~~/, %~ i .~ ~S'




                     Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 20 of 22 PageID #: 20
                                                                             hnl
                                               7   COS
                  P0      ~O S60 d                             RECEIVED

                 ~Q(,C✓1~~t~ ~1 ~_-~,//        ~               MAR 117019
                                   C   ✓   I       ~         OS ~ISTRICTC
                                                          AIIDDCEDISTRICTO
                                                                         E,yy.




                                                                                 f




                                                         )V~jl~rlle

                                                                                 3303




Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 21 of 22 PageID #: 21
                                        THE DEPARTMENT OF CORRECTIOWNECX
                                     HAS NEITHER INSPECTED NOR CENSORED AND
                                       IS NOT RESPONSIBLE FOR THE CONTENTS
                                                       NECX
                                                   P.O. BOX 5000
                                               MOUNTAIN CITY. TN 97603




Case 3:19-cv-00220 Document 1 Filed 03/11/19 Page 22 of 22 PageID #: 22
